Name: Commission Regulation (EEC) No 443/91 of 26 February 1991 on import and export licences issued for certain products covered by Article 259 of the Act of Accession of Spain and Portugal
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  beverages and sugar;  agricultural activity
 Date Published: nan

 27. 2. 91No L 52/ 14 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 443/91 of 26 February 1991 on import and export licences issued for certain products covered by Article 259 of the Act of Accession of Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, mentioned Regulations was conditional upon the presen ­ tation of an import or export licence ; whereas, since the commencement of the second stage, these licences are no longer required ; Whereas the abovementioned Regulations provide that failure to comply with the undertakings relating to the licences issued for such products and expiring after 31 December 1990 should entail the loss of the security lodged ; whereas, since those undertakings have become pointless, it should be possible to waive them and to release the securities lodged ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committees, Having regard to Council Regulation (EEC) No 804/88 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3641 /90 (2), and in particular Article 13 (3) thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3), as last amended by Regulation (EEC) No 3577/90 (4), and in particular Article 15 (2) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation (EEC) No 3577/90, and in particular Article 12 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (&lt;% as last amended by Regulation (EEC) No 1806/90 Q, and in particular Article 10 (2) thereof, Article 1 Securities lodged for import and export licences and for advance-fixing licences or certificates :  which have been issued for products referred to in Regulations (EEC) No 804/68 ; (EEC) No 805/68 ; (EEC) No 2727/75 ; (EEC) No 1418/76 and (EEC) No 822/87 for trade between the Community of Ten and Portugal on the one hand, and between Spain and Portugal on the other,  for which proof has been provided that their destina ­ tion is Portugal or that they come from Portugal,  which expire after 1 January 1991 , and  which have been used only partly or not at all at that date, shall be released on application by the parties concerned. Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (8), aS last amended by Regulation (EEC) No 3577/90, and in particular Article 52 (3) thereof, Whereas up to the end of the first stage of the transition period, namely up to 31 December 1990, all trade between the Community of Ten and Portugal or between Spain and Portugal in the products referred to in Article 259 of the Act of Accession and covered by the above ­ 0 OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 362, 27. 12 . 1990, p. 5 . (3) OJ No L 148 , 28 . 6. 1968 , p. 24. Article 2 This Regulation shall enter into force on the third day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1991 . (4) OJ No L 353, 17. 12. 1990, p. 23 . 0 OJ No L 281 , 1 . 11 . 1975, p . 1 . (6) OJ No L 166, 25. 6. 1976, p . 1 . 0 OJ No L 367, 28 . 12 . 1990, p. 16 . (  ) OJ No L 84, 27. 3 . 1987, p . 1 . 27. 2 . 91 Official Journal of the European Communities No L 52/15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 February 1991 . ' For the Commission Ray MAC SHARRY Member of the Commission